In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 16-1331V
                                          (not to be published)

*************************
MICHAEL PARRISH,            *
                            *                                    Special Master Corcoran
                            *
                Petitioner, *                                    Filed: February 28, 2018
                            *
          v.                *                                    Decision; Attorney’s Fees and Costs.
                            *
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*************************

Amber Diane Wilson, Maglio Christopher and Toale, PA, Washington, DC, for Petitioner.

Voris Edward Johnson, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                            ATTORNEY’S FEES AND COSTS DECISION1

       On October 12, 2016, Michael Parrish filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (“Vaccine Program”).2 Petitioner alleged that he
suffered from brachial neuritis as a result of his November 25, 2015, receipt of the Tetanus-
diphtheria-acellular-pertussis vaccine. The parties filed a stipulation for damages on September
20, 2017 (ECF No. 19), which I adopted by decision that same day. ECF No. 20.



1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted on the
Court of Federal Claims’s website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). This
means the Decision will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the decision’s inclusion of certain kinds of confidential information.
Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the Ruling in its present form will be available. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
        Petitioner has now filed a motion requesting final attorney’s fees and costs, dated February
27, 2018. See ECF No. 25. Petitioner requests reimbursement of attorney’s fees and costs in the
combined amount of $13,202.97 (representing $12,190.80 in attorney’s fees, plus $1,012.17 in
costs). Id. at 1. Petitioner stated in his motion that Respondent has no objection to the overall
amount sought by Petitioner. Id. at 1-2. In accordance with General Order No. 9, Petitioner also
represented that he did not incur any personal litigation expenses in conjunction with this
proceeding. Id. at 3.

        I approve the requested amount for attorney’s fees and costs as reasonable. Accordingly,
an award of $13,202.97 should be made in the form of a check payable jointly to Petitioner and
Petitioner’s counsel, Amber Wilson, Esq. of Maglio, Christopher, and Toale. Payment of this
amount represents all attorney’s fees and costs available under 42 U.S.C. § 300aa-15(e). In the
absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the Court SHALL
ENTER JUDGMENT in accordance with the terms of Petitioner’s motion.3



         IT IS SO ORDERED.
                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.
                                                           2